UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 18, 2014 Monster Beverage Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-18761 39-1679918 (Commission File Number) (IRS Employer Identification No.) 1 Monster Way Corona, California 92879 (Address of principal executive offices and zip code) (951) 739 - 6200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 18, 2014, Monster Beverage Corporation (the “Company”) entered into a new employment agreement with Rodney C. Sacks, its Chairman of the Board and Chief Executive Officer (the “Sacks Agreement”).The Company also entered into a new employment agreement dated as of March 18, 2014 with Hilton H. Schlosberg, its President and Chief Operating Officer (the “Schlosberg Agreement”).Messrs. Sacks and Schlosberg previously entered into employment agreements with the Company in March 2009 with an initial term which ended December 31, 2013 and subject to automatic year to year extensions thereafter.The Compensation Committee determined it was in the best interests of the Company to enter into new agreements with each executive. Under both the Sacks Agreement and the Schlosberg Agreement, the current term of employment commenced on January 1, 2014 and continues through December 31, 2018, subject to an automatic renewal period of one year unless notice of intent to not renew is given by either the Company or Mr. Sacks or Mr. Schlosberg, as applicable.The agreements are subject to termination (i) upon the death or disability of either Mr. Sacks or Mr. Schlosberg, (ii) voluntarily by either Mr. Sacks or Mr. Schlosberg on 90 days’ written notice, (iii) for Cause (as defined therein) by the Company, or (iv) upon Constructive Termination (as defined therein) by either Mr. Sacks or Mr. Schlosberg.Both Mr. Sacks and Mr.
